Citation Nr: 1144519	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  03-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 RO decision which denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus.   

The Veteran had indicated that he wished to testify at a hearing before a Veterans Law Judge on his May 2003 substantive appeal (VA Form 9).  Subsequently, in June 2003, the Veteran submitted a form indicating that he no longer wanted a hearing.  The hearing request accordingly has been withdrawn.  38 C.F.R. § 20.702(e).  

In February 2004, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's February 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed by both parties to the case, which the Court granted in October 2005.  In essence the Joint Motion instructed the Board to provide adequate reasons and bases as to whether the Veteran currently has type I or type II diabetes, and if need be, to conduct additional development to clarify this point, as well as the question of whether the Veteran was exposed to herbicides during service.  

In compliance with the October 2005 Joint Motion, the Board remanded the Veteran's claim for further evidentiary development in February 2006.  Subsequently, the Appeals Management Center (AMC) denied the Veteran's claim in an October 2009 supplemental statement of the case (SSOC).  Upon return to the Board, however, the Board again remanded the appeal in November 2009 for further evidentiary development.  Such development was accomplished and the AMC issued another SSOC in February 2011.  

When the Veteran's claims file was returned to the Board, the Board supplemented the record with an expert medical opinion and then an addendum to that opinion from an endocrinologist with the Veterans Health Administration.  After having been provided with copies of the opinion and the addendum, the Veteran submitted further written argument in support of his appeal.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

As noted above, the Veteran submitted written argument directly to the Board in September 2011.  Accompanying this argument was a form in which he specifically requested that his case be remanded to the Agency of Original Jurisdiction for review of the newly-submitted argument.  He explicitly indicated he does not wish to waive initial Agency of Original Jurisdiction review.  

The Veteran is always entitled to initial Agency of Original Jurisdiction review of new evidence and argument.  Therefore, to avoid prejudice to the Veteran's appeal, the Board will remand to allow such review to occur.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should again review the record, considering the entire record, to include all documents added to the record since the February 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


